

COMPLIANCE SYSTEMS CORPORATION
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is made as of May 6, 2008
by and between Compliance Systems Corporation, a Nevada corporation (the
“Company”), and Agile Opportunity Fund, LLC, a Delaware limited liability
company (the “Investor”).


In consideration of the mutual covenants and agreements set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:


1. Purchase and Sale of Securities.
 
1.1 Sale and Issuance of Debentures; Common Stock Issuance; Closings. 
 
(a) Subject to the terms and conditions of this Agreement and in reliance on the
representations and warranties set forth or referred to herein, the Company
hereby agrees to sell and issue to the Investor, and the Investor hereby agrees
to purchase from the Company, (i) at the Initial Closing (as hereinafter
defined), a Secured Convertible Debenture in the original principal amount of
$300,000 (the “Initial Debenture Purchase Price”), such Secured Convertible
Debenture to be in the form attached hereto as Exhibit A (the “Initial
Debenture”) with a maturity date of November 6, 2009 (the “Maturity Date”), and
(ii) at the Subsequent Closing (as hereinafter defined), if any, an additional
Secured Convertible Debenture in the original principal amount of $300,000 (the
“Additional Debenture Purchase Price”), such Secured Convertible Debenture to be
in the form identical to the Initial Debenture (including, without limitation,
the Maturity Date, but excluding the issuance date which shall be the date of
the issuance of and payment for the Additional Debenture) (the “Additional
Debenture,” and, collectively with the Initial Debenture, the “Debentures”). The
Debentures, including accrued but unpaid interest thereon, will be convertible
into shares of the common stock, par value $.001 (the “Common Stock”), of the
Company, at an initial conversion price of $0.05 per share, subject to
adjustment as provided therein (the “Common Stock Debenture Shares”).
 
(b) In connection with the purchase and sale of the Debentures hereunder and in
addition thereto, the Company agrees to issue to the Investor: (i) at the
Initial Closing, Three Million (3,000,000) shares of Common Stock, and (ii) at
the Subsequent Closing, if any, an additional Two Million (2,000,000) shares of
Common Stock. All such shares of Common Stock issued pursuant to this Section
1.1(b) are referred to herein as the “Equity Incentive Shares” and, together
with the Common Stock Debenture Shares, the “Registrable Shares.”
 
1.2 Initial Closing. The closing of the purchase of the Initial Debenture shall
take place at the offices of Westerman Ball Ederer Miller & Sharfstein, LLP
(“WBEMS”), 170 Old Country Road, Fourth Floor, Mineola, New York 11501,
simultaneous with the execution hereof (the “Initial Closing”). At the Initial
Closing, (i) the Company will deliver to the Investor the duly executed Initial
Debenture and one or more stock certificates evidencing the number of Equity
Incentive Shares registered in the name of Investor to be delivered pursuant to
Section 1.1(b)(i) hereof against delivery by the Investor to the Company of the
Initial Debenture Purchase Price therefor by wire transfer of immediately
available funds in the amount thereof to the Company’s bank account at Capital
One Bank, 111 East Park Avenue, Long Beach, New York 11561 (Account Number:
7924030518) (the “Company Bank Account”) or by such other method agreed to in
writing by the Investor and the Company, (ii) the Company shall execute the
Security Agreement in favor of the Investor in the form of Exhibit B attached
hereto (the “Security Agreement”) and such financing statements under the
Uniform Commercial Code as may be required pursuant thereto and as may be
reasonably required by the Investor, (iii) each of the Principals shall execute
the Pledge Agreement in favor of Investor in the form of Exhibit C attached
hereto (the “Pledge Agreement”) and the Limited Non-Recourse Guaranty (the
“Guaranty”) in favor of the Investor in the form of Exhibit D attached hereto;
and (iv) the Company shall pay all fees due to third party agents and expenses
incurred by the Investor and/or Agile Investments, LLC in connection with the
transactions hereunder, including, without limitation, the legal fees and
expenses of WBEMS incurred in connection with the preparation of this Agreement
and the consummation of the transactions contemplated hereby (not to exceed
$10,000 in total amount) and $9,000 payable to Agile Investments, LLC for due
diligence costs, structuring and monitoring fees.
 

--------------------------------------------------------------------------------


 
1.3 Subsequent Closing. At a closing to be held on any date selected by the
Company upon fifteen (15) business days prior notice to the Investor (the
“Subsequent Closing Date”), and subject to the satisfaction of the conditions
set forth in Section 4 below, the Company will deliver to the Investor the duly
executed Additional Debenture and one or more stock certificates evidencing the
number of Equity Incentive Shares registered in the name of Investor to be
delivered pursuant to Section 1.1(b)(ii) hereof against delivery by the Investor
to the Company of the Additional Debenture Purchase Price therefor by wire
transfer of immediately available funds in the amount thereof to the Company
Bank Account or by such other method agreed to in writing by the Investor and
the Company.
 
1.4 Defined Terms Used in this Agreement. In addition to the terms defined
elsewhere in this Agreement, the following terms used in this Agreement shall be
construed to have the meanings set forth below.
 
“Approvals” means, collectively, all actions, approvals, consents, waivers,
exemptions, Orders, authorizations, registrations, declarations, filings and
recordings.


“Business or Condition” of the Company means the business, operations, assets,
properties, earnings, prospects or condition (financial or other) of the
Company.


“Governmental Body” means any federal, state, municipal, local or other
governmental department, commission, board, bureau, agency, instrumentality,
political subdivision or taxing authority, of any country.


“Loan Documents” means this Agreement, the Security Agreement, the Pledge
Agreement, the Guaranty and the Debentures, together with any other documents or
instruments contemplated therein.
 
2

--------------------------------------------------------------------------------


 
“Material Adverse Change; Material Adverse Effect; Materially Adverse” in, on or
with respect to, the Company, shall mean a material adverse change in the
Company’s Business or Condition, a material adverse effect on the Company’s
Business or Condition or an event which is materially adverse to the Company's
Business or Condition.


“Order” means any order, writ, injunction, decree, judgment, award,
determination, direction or demand by a Governmental Body, arbitrator or court.


“Person” means any individual, corporation, association, partnership, joint
venture, limited liability company, trust or estate, organization, business,
government or agency or political subdivision thereof, or any other entity.


“Principals” means Barry Brookstein and Dean Garfinkel, collectively.


“Public Offering” means any offering by the Company of its capital stock or
equity securities to the public pursuant to an effective registration statement
under the Securities Act or any comparable statement under any similar federal
statute then in force.


“Sale of the Company” means either (i) the sale, lease, transfer, conveyance or
other disposition, in one or a series of related transactions, of all or
substantially all of the assets of the Company or (ii) a transaction or series
of transactions (including, without limitation, by way of merger, consolidation,
or sale of equity) the result of which is that the holders of the Company’s
outstanding voting securities immediately prior to such transactions are after
giving effect to such transactions no longer, in the aggregate, the “beneficial
owners” (as such term is defined in Rule 13d-3 and Rule 13d-5 promulgated under
the Securities Exchange Act), directly or indirectly through one or more
intermediaries, of more than 50% of the voting power of the outstanding voting
securities of the Company.


“Securities” means the Debentures and the Registrable Shares, collectively.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
2. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor that:
 
2.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has all requisite corporate power and authority to carry on
its business as presently conducted or proposed to be conducted. The Company is
duly qualified to transact business and is in good standing in each jurisdiction
in which the failure so to qualify would have a Material Adverse Effect.
 
2.2 Capitalization. As of immediately prior to the Initial Closing, the
authorized capital stock of the Company consists of 2,000,000,000 shares of
Common Stock, 131,905,995 of which are issued and outstanding and 10,000,000
shares of preferred stock, par value $.001 per share (the “Preferred Stock”),
5,635,709 of which are issued and outstanding. All of the outstanding shares of
such capital stock of the Company have been duly authorized, are fully paid and
nonassessable. Schedule 2.2 (a) describes all securities exercisable or
convertible into Common Stock and (b) identifies the holders of Common Stock of
record and beneficially and the holders and amounts of all other outstanding
securities of the Company, including, without limitation, any securities
convertible or exchangeable into shares of Common Stock, in any such case in
excess of 5% of the “fully-diluted” outstanding shares of Common Stock.
 
3

--------------------------------------------------------------------------------


 
2.3 Authorization. All corporate action on the part of the Company necessary for
the authorization, execution and delivery of this Agreement and the Security
Agreement and the authorization, issuance and delivery of the Securities has
been taken and all of the Loan Documents to which the Company is a party, when
executed and delivered by the Company and assuming due execution and delivery by
the Investor, shall constitute valid and legally binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, and as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.
 
2.4 Valid Issuance of Securities. The Securities, when issued, sold and
delivered in accordance with the terms hereof and therein for the consideration
expressed herein and therein, will be duly and validly issued, fully paid and
nonassessable and free of restrictions on transfer other than restrictions on
transfer under applicable state and federal securities laws.
 
2.5 Consents and Approvals. No Approval by, from or with and no other action in
respect of, any Governmental Body or any other Person (including any trustee or
holder of any indebtedness, securities or other obligations of the Company) is
required (a) for or in connection with the valid execution and/or delivery by
the Company of or the performance by the Company of its obligations under this
Agreement or the Security Agreement or the consummation by the Company of the
transactions contemplated hereby, including the offer, issuance, sale and
delivery by the Company of the Securities, or (b) as a condition to the
legality, validity or enforceability as against the Company of this Agreement or
the Security Agreement.
 
2.6 Patents, Trademarks, etc. The Company has no patents, patent rights, patent
applications, trademarks, trademark applications, service marks, service mark
applications, trade names and copyrights, except as set forth on Schedule 2.6.
To the best of the Company's knowledge, no claim is pending nor has the Company
received notice to the effect that the operations of the Company infringe or
will infringe upon or conflict with the asserted rights of any other Person
under any patents, patent applications, trademarks, trademark applications,
service marks, service mark applications, trade names, copyrights, manufacturing
processes, formulae, trade secrets and know-how (collectively, “Intellectual
Property”), and to the best of the Company’s knowledge, there is no basis for
any such claim (whether or not pending or threatened). There are no outstanding
options, licenses, or agreements of any kind relating to the foregoing, nor is
the Company bound by or a party to any options, licenses, or agreements of any
kind with respect to the Intellectual Property of any other Person, except as
set forth on Schedule 2.6. The Company is not obligated or under any liability
whatsoever to make any payments by way of royalties, fees or otherwise to any
owner of or licensor or other claimant to any Intellectual Property, with
respect to the conduct of its business or otherwise. No claim is pending or, to
the Company's knowledge, threatened to the effect that any such Intellectual
Property owned or licensed by the Company, or which the Company otherwise has
the right to use, is invalid or unenforceable by the Company, and there is no
basis for any such claim (whether or not pending or, to the Company's knowledge,
threatened). The Company has used its best efforts to insure that, and to the
best of its knowledge, all technical information developed by and belonging to
the Company which has not been patented has been kept confidential. The Company
has not granted or assigned to any other Person any right to manufacture, have
manufactured, assemble or sell the products or proposed products or to provide
the services or proposed services of the Company.
 
4

--------------------------------------------------------------------------------


 
2.7 Subsidiaries. The Company does not own or control, directly or indirectly,
any interest in any other company or subsidiary and is not a participant in any
joint venture, partnership or similar arrangement, except as set forth on
Schedule 2.7.
 
2.8 Financial Statements. The Company has made available to the Investor the
Company’s audited financial statements (including consolidated balance sheet,
statements of operations, stockholders’ equity and cash flows) as of December
31, 2007 and for the two years then ended as included in the Company’s Annual
Report on Form 10-KSB, for the year ended December 31, 2007, filed with the
Securities and Exchange Commission (the “SEC”) on March 28, 2007 (collectively,
the “Financial Statements”). The Financial Statements (a) have been prepared in
accordance with accounting principles generally accepted in the United States of
America, (b) are true, complete and correct and (c) fairly present in all
material respects the financial position of the Company as of December 31, 2007
and the results of the Company’s operations and cash flows for the two years
then ended.
 
2.9 Disclosure. No representation or warranty of the Company contained in this
Agreement, any certificate or document furnished or to be furnished to the
Investor at the Initial Closing or Subsequent Closing, if any, or the Financial
Statements contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances under which they were made.
 
3. Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company that:
 
3.1 Authorization. The Investor is a Delaware limited liability company, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full power and authority to enter into,
deliver and perform all of Investor’s obligations under this Agreement. This
Agreement, when executed and delivered by the Investor, will constitute a valid
and legally binding obligation of the Investor, enforceable in accordance with
its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of a specific performance, injunctive
relief, or other equitable remedies.
 
5

--------------------------------------------------------------------------------




3.2 Investment Intent. The Investor is acquiring the Securities for the
Investor’s own account, for investment only and not with a view to, or for sale
in connection with, a distribution thereof or any part thereof, within the
meaning of the Securities Act, and the rules and regulations promulgated
thereunder, or any applicable state securities or blue-sky laws, and no one
other than the Investor has any interest in the Securities or this Agreement;


3.3 Investor Status. The undersigned is an “accredited investor,” as such term
is defined under Rule 501 promulgated under the Securities Act.


3.4 Offering Exempt from Registration; Company’s Reliance. The Company has
advised the Investor that:


(a) None of the Securities have been registered under the Securities Act or
under the laws of any state on the basis that the issuance thereof is exempt
from such registration;


(b) The Company’s reliance on the availability of such exemption is, in part,
based upon the accuracy and truthfulness of the undersigned’s representations
contained in this Agreement;


(c) As a result of such lack of registration, none of the Securities may be
resold or otherwise transferred or disposed without registration pursuant to or
an exemption therefrom available under the Securities Act and such state
securities laws; provided that if the foregoing conditions are satisfied, the
Securities are transferable by the Investor and


(d) In furtherance of the provisions of this Section 3.4, each certificate
representing any of the Securities, shall bear a restrictive legend
substantially in the following form:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. SUCH SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT PURPOSES AND NOT WITH A VIEW TOWARD DISTRIBUTION OR RESALE, AND MAY
NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER OF SUCH INTEREST TO THE EFFECT THAT REGISTRATION IS
NOT REQUIRED UNDER SUCH ACT AND SUCH STATE SECURITIES LAWS.”


6

--------------------------------------------------------------------------------


 
3.5 Sophistication of the Investor. The Investor has evaluated the merits and
risks of purchasing the Interest and has such knowledge and experience in
financial and business matters that the undersigned is capable of evaluating the
merits and risks of such purchase, is aware of and has considered the financial
risks and hazards of purchasing the Securities, and is able to bear the economic
risk of purchasing the Interest, including the possibility of a complete loss
with respect to such purchase.


3.6 Access to Information. The undersigned has had access to such information
regarding the business and finances of the Company and the Securities, the
receipt and careful reading of which is hereby acknowledged by the undersigned,
and has been provided the opportunity to (a) obtain any additional information
which the Company possesses or can acquire without unreasonable effort or
expense that is necessary to verify the accuracy of information provided to
Investor and (ii) discuss with the Company’s management the business, affairs
and financial condition of the Company and such other matters with respect to
the Company as would concern a reasonable person considering the transactions
contemplated by this Agreement and/or concerned with the operations of the
Company.


3.7 No Guarantees. That it never has been represented, guaranteed or warranted
to the Investor by the Company, or any of its officers, directors, agents,
representatives or employees, or any other person, expressly or by implication,
that:


(a) Any gain will be realized by Investor from Investor’s investment in the
Securities;


(b) That there will be any approximate or exact length of time that the
undersigned will be required to remain as a holder of the Securities; or


(c) That the past performance or experience on the part of the Company, its
predecessors, manager or employees or of any other person, will in any way
indicate any future results of the Company.


3.8 No Other Representations, Warranties, Covenants or Agreements of the
Company. Except as set forth in this Agreement, or the documents referred to in
this Agreement, the Company has not made any representation, warranty, covenant
or agreement with respect to the matters contained herein.


3.9 High Degree of Investment Risk. Investor acknowledges and understands that
the purchase of the Securities involves a high degree of risk and may result in
a loss of the entire amount invested; that the Company has limited working
capital and limited sources of financing available; that there is no assurance
that the Company’s operations will be profitable in the future.


3.10 No General Solicitation. Investor has not received any general solicitation
or general advertising regarding the purchase of any of the Securities;


7

--------------------------------------------------------------------------------


 
3.11 Knowledge and Experience. Investor, individually and/or together with the
undersigned’s professional advisors, has such knowledge and experience in
financial, tax and business matters, including substantial experience in
evaluating and investing in securities (including the securities of new and
speculative companies), so as to enable the undersigned to use the information
made available by the Company in order to evaluate the merits and risks of and
investment in the Company, and to make an informed investment decision with
respect thereto.


3.12 Independent Decision. Investor is not relying on the Company or on any
accounting, tax, legal or other opinion in the materials reviewed by the
undersigned with respect to the accounting, financial or tax considerations of
Investor relating to investment in the Company; Investor has relied solely on
the representations, warranties, covenants and agreements of the Company in this
Agreement and on Investor’s own examination and independent investigation in
making a decision to acquire the Securities.




4. Investor’s Conditions to Subsequent Closing. The obligation of the Investor
to purchase and pay for the Additional Debenture to be purchased by it at the
Subsequent Closing shall be subject to the achievement to the satisfaction of
the Investor, prior to or at the date of the Subsequent Closing, of each of the
following conditions, any of which may be waived in writing by the Investor in
its sole discretion prior to the date of the Subsequent Closing:
 
4.1 Proceedings Satisfactory. All corporate and other proceedings taken in
connection with the authorization, issuance and sale of the Securities and the
consummation of the transactions contemplated by this Agreement and all
documents and papers relating thereto delivered at the at the Subsequent Closing
shall be deemed reasonably satisfactory in form, scope and substance to the
Investor and its counsel.
 
4.2 Representations and Warranties Correct. All representations and warranties
of the Company contained in this Agreement or otherwise made by or on behalf of
the Company in connection with the transactions contemplated hereby shall be
true, complete and correct in all material respects when made and (except as
affected by the consummation of such transactions) as of the time of the
Subsequent Closing with the same force and effect as though such representations
and warranties had been made on and as of the date of the Subsequent Closing;
except, in the case of representations and warranties made as of a specified
date earlier than the Subsequent Closing, which shall be deemed to have been
made on such earlier date.
 
4.3 Performance. The Company and the Principals shall have performed and
complied in all material respects with all agreements, obligations and
conditions contained in the Loan Documents to which they are a party.
 
4.4 Compliance Certificates. The Company shall have delivered to the Investors
an Officers' Certificate, dated as of the Subsequent Closing, certifying that
the conditions specified in Sections 4.2 and 4.3 have been fulfilled and
certifying as to such other matters in connection herewith as the Investor may
reasonably request.
 
8

--------------------------------------------------------------------------------


 
4.5 Absence of Certain Events. There shall not have occurred any Event of
Default under the Debenture or any Material Adverse Change in the Business or
Condition of the Company since the Initial Closing.
 
4.6 Approvals. No Approval by, from or with and no other action in respect of,
any Governmental Body or any other Person (including any trustee or holder of
any indebtedness, securities or other obligations of the Company) shall be
required in connection with the consummation of the transactions contemplated
hereby to be taken at the Subsequent Closing, including the issuance of the
Securities.
 
5. Miscellaneous.
 
5.1 Registration Rights.
 
For the period commencing on the date of the Initial Closing and terminating on
the earlier of (a) the second anniversary of the date of the Subsequent Closing
or (b) 42 months following the date of the Initial Closing, each time the
Company proposes to register any of its securities under the Securities Act,
whether for the Company’s own account or for the account of holders of the
Company’s securities or both (except with respect to registration statements on
Forms S-4, S-8 or any successor or similar forms or “Rule 145” transactions),
the Company shall include all of the then unregistered Registrable Shares in the
registration initiated by the Company, provided that the holder(s) of such
Registerable Shares provide the Company with such information and commitments as
are customarily required of selling securities holders whose securities are
being registered for resale in a registration statement filed under the
Securities Act. If any particular registration to be effected pursuant to this
Section 5.1 shall be, in whole or in part, an underwritten public offering of
Common Stock for the account of the Company, the number of Registrable Shares to
be included in such an underwriting on behalf of the Investor may be reduced if,
and to the extent that, the managing underwriter shall be of the opinion (a
written copy of which shall be delivered to the Investor) that the inclusion of
all of the shares requested to be included in such underwriting by the Investor
would materially and adversely affect the marketing of the Common Stock to be
sold by the Company under such registration statement. Notwithstanding the
immediately preceding sentence, no securities of any of the Company’s
securityholders (other than the Investor) shall be included in such registration
unless all of the then unregistered shares of Registrable Shares held by the
Investor are included therein.


5.2 Advisory Fee. From and after the nine-month anniversary date of the Initial
Closing, the Company shall pay a quarterly advisory fee to the Investor or its
designee equal to Three Thousand ($3,000) per quarter payable on the first day
of each quarter following such nine-month anniversary and shall continue until
all of the Debentures have been repaid in full or converted into Common Stock
Debenture Shares.
 
5.3 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
 
9

--------------------------------------------------------------------------------


 
5.4 Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of New York,
without giving effect to principles of conflicts of law.
 
5.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
 
5.6 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
5.7 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon delivery, when delivered personally
(against written receipt therefor), one business day following the business day
on which such notice is forwarded by overnight courier, or two business days
following the business day of deposit in the U.S. mail, as certified or
registered mail, with postage prepaid, addressed to the party to be notified at
such party’s address as set forth on the signature page hereto, or as
subsequently modified by written notice, and, if to the Investor, with a copy to
Westerman Ball Ederer Miller and Sharfstein, LLP, 170 Old Country Road, Suite
400, Mineola, New York 11501, Attn: Alan Ederer, Esq. and, if to the Company,
with a copy to Moritt Hock Hamroff & Horowitz, 400 Garden City Plaza, Garden
City, New York, 11530 Attn: Dennis O’Rourke, Esq.
 
5.8 Confidentiality. This Agreement is confidential, and none of its provisions
or terms shall be disclosed to anyone who is not an Investor or an officer or
director of the Company or their agents, advisers or legal counsel, unless
required by law.
 
5.9 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof, and any and all
other written or oral agreements relating to the subject matter hereof existing
between the parties hereto are expressly canceled.
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have duly executed this Securities Purchase
Agreement as of the date first written above.
 
COMPLIANCE SYTSTEMS CORPORATION
 


By: /s/ Dean
Garfinkel                                                                      
 
Name: Dean Garfinkel
Title: President
 
Address:
90 Pratt Oval
Glen Cove, New York 11542






AGILE OPPORTUNITY FUND, LLC
By: AGILE INVESTMENTS, LLC, Managing Member 
 
 
By: /s/ David I.
Propis                                                                        
Name: David I. Propis
Title: Managing Member


Address:
1175 Walt Whitman Road, Suite 100A
Melville, NY 11747



11

--------------------------------------------------------------------------------



SCHEDULE 2.2
Capitalization



(a)
Securities Exercisable or Convertible into Common Stock.




 
(i)
The Company has outstanding a series of warrants entitling the holders of such
warrants to purchase an aggregate of 1,901,272 shares of Common Stock at a
purchase price of $0.46 per share. These warrants expire on September 30, 2008.

 
(ii)
The Company has outstanding warrants entitling the holder of such warrants to
purchase 819,514 shares of Common Stock at a purchase price of $0.31 per share.
These warrants expire on June 1, 2010.

 
(iii)
On January 4, 2008, the Company granted employees of the Company options to
purchase an aggregate of 45,000,000 shares of Common Stock at a purchase price
of $0.026 per share. These options expire on January 3, 2013.

 
(iv)
The Company has outstanding a total of 2,500,000 shares of Series A Senior
Convertible Voting Non-Redeemable Preferred Stock. Each share of such class has
a liquidation preference of $1.00 and is convertible, at the option of its
record owner, into 100 shares of Common Stock.

 
(v)
The Company has outstanding a total of 1,250,000 shares of Series B Senior
Subordinated Convertible Voting Redeemable Preferred Stock. Each share of such
class has a liquidation preference of $1.00 and is convertible, at the option of
its record owner, into 100 shares of Common Stock.

 
(iv)
The Company has outstanding a total of 1,885,709 shares of Series C Senior
Subordinated Convertible Voting Redeemable Preferred Stock. Each share of such
class has a liquidation preference of $1.00 and is convertible, at the option of
its record owner, into 100 shares of Common Stock. The Company has irrevocably
waived its right to redeem the Series C Preferred Stock.




(b)
Beneficial Ownership Table.



The following tables set forth information with respect to the beneficial
ownership of shares of each class of the Company’s equity securities as of April
30, 2008, by each person known by the Company to beneficially own 5% or more of
the outstanding shares of such class of stock, based on filings with the
Securities and Exchange Commission and certain other information Except as
otherwise indicated in the notes to the following table, the Company believes
that all listed shares are beneficially owned, and investment and voting power
is held by, the persons named as the owner of such shares. The tables do not
reflect the issuance of any securities pursuant to the Securities Purchase
Agreement.


Series A Senior Convertible Voting Non-Redeemable Preferred Stock:



 
Amount and Nature of
Percentage
Name and Address of Stockholder 
Beneficial Ownership
of Class
Barry Brookstein
200,000 (1)
8.0%

__________
(1)
Does not include 262,500 shares of Series A Preferred Stock pledged to Mr.
Brookstein to secure loans made by Mr. Brookstein to the pledgors.




--------------------------------------------------------------------------------


 
Series B Senior Subordinated Convertible Voting Redeemable Preferred Stock:
 

 
Amount and Nature of
Percentage
Name and Address of Stockholder 
Beneficial Ownership
of Class
Barry Brookstein
1,250,000(2)
100.0%

__________
(2)
Includes 750,000 shares of Series B Preferred Stock owned by a company in which
Mr. Brookstein serves as an executive officer and director and holds a majority
of its outstanding stockholder voting power.



Series C Senior Subordinated Convertible Voting Redeemable Preferred Stock:
 

 
Amount and Nature of
Percentage
Name and Address of Stockholder 
Beneficial Ownership
of Class
Barry Brookstein
857,593(3)
45.5%
Dean Garfinkel
466,750
24.8%

__________

(3)
Includes (a) 450,601 shares of Series C Preferred Stock owned by a company in
which Mr. Brookstein serves as an executive officer and director and holds a
majority of its outstanding stockholder voting power.



Common Stock:
 
 
Amount and Nature of
Percentage
Name and Address of Stockholder 
Beneficial Ownership
of Class
Barry Brookstein
251,755,131(4)
67.6%
Dean Garfinkel
76,076,397(5)
38.2

__________

(4)
Includes (a) 63,512 shares of our common stock owned by Mr. Brookstein’s minor
children for which Mr. Brookstein has custodial control, (b) 10,000,000 shares
of Common Stock issuable upon exercise of an option granted to Mr. Brookstein in
January 2008, which shares are purchasable within the next 60 days, (c)
20,000,000 shares of Common Stock issuable upon conversion of the 200,000 shares
of Series A Preferred Stock beneficially owned by Mr. Brookstein, which shares
are convertible within the next 60 days, (d) 125,000,000 shares of Common Stock
issuable upon conversion of the 1,250,000 shares of Series B Preferred Stock
beneficially owned by Mr. Brookstein, which shares are convertible within the
next 60 days, and (e) 85,759,300 shares of Common Stock issuable upon conversion
of the 857,593 shares of Series C Preferred Stock beneficially owned by Mr.
Brookstein, which shares are convertible within the next 60 days.

(5)
Includes (a) 127,024 shares of Common Stock owned by Mr. Garfinkel’s minor
children for which Mr. Garfinkel has custodial control, (b) 20,000,000 shares of
Common Stock issuable upon exercise of an option granted to Mr. Garfinkel in
January 2008, which shares are purchasable within the next 60 days, (c)
46,675,000 shares of Common Stock issuable upon conversion of the 466,750 shares
of Series C Preferred Stock beneficially owned by Mr. Garfinkel, which shares
are convertible within the next 60 days and (d) 819,514 shares of Common Stock
issuable upon exercise of warrants owned by Mr. Garfinkel, which shares are
purchasable within the next 60 days.

 
2

--------------------------------------------------------------------------------



Compliance Systems Corporation & Subsidiaries
Listing of Trademarks & Patents

 
 
 
Trademark
Registration #
Registration Date
Country
CALLCOMPLIANCE and design
2734814
7/8/2003
USA
CALLCOMPLIANCE.COM
2424803
1/30/2001
USA
CAMPAIGN LIST CONTROLLER
2920207
1/18/2005
USA
CAMPAIGN LIST MANAGER
2805977
1/13/2004
USA
DIALBLOCK
2750294
8/12/2003
USA
TELEBLOCK
2422993
1/23/2001
USA
TELEGUIDE
2424804
1/30/2001
USA
TELESTOP
2422992
1/23/2001
USA

 

       
Patent Rights
Call Compliance Patents & Applications
 
 
 
U.S. Patent Number
6,330,317
   
Issued:
December 11, 2001
   
Title:
Call Blocking System 
   
Expiration:
November 9, 2019
   



Summary of Patent:


The system reviews outgoing calls by a telemarketer, compares it to the general
do-not-call lists and the specific customer company do-not-call list and
override permitted call list to make a determination if the call should be
completed. The review of the originating/destination pair is performed by a
general purpose computer in a central location that is connected to all the
major telephone carriers’ switch cluster location and operated by a service
provider.
 
Greek Patent Number
1005208
   
Issued:
May 4 ,2006
   
Title:
   
Expiration:
April 12,, 2025
   




--------------------------------------------------------------------------------


 
SCHEDULE 2.7


SUBSIDIARIES
 
Call Compliance Inc.
Jasmin Communications Inc.
Call Center Tools Inc.
Call Compliance.com Inc.
Telephone Blocking Services Corporation



--------------------------------------------------------------------------------



EXHIBIT A


FORM OF SECURED CONVERTIBLE DEBENTURE


--------------------------------------------------------------------------------



NEITHER THIS DEBENTURE NOR ANY SHARES OF STOCK ISSUABLE UPON CONVERSION OF THIS
DEBENTURE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE. NEITHER THIS DEBENTURE NOR
ANY SHARES OF STOCK ISSUABLE UPON CONVERSION OF THIS DEBENTURE MAY BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT TO THIS DEBENTURE OR SHARES OF STOCK ISSUABLE
UPON CONVERSION OF THIS DEBENTURE UNDER SUCH ACT UNLESS SUCH REGISTRATION IS NOT
REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM UNDER THE ACT.


COMPLIANCE SYSTEMS CORPORATION
SECURED CONVERTIBLE DEBENTURE




$300,000.00
_____________, 2008

 
FOR VALUE RECEIVED, the undersigned Compliance Systems Corporation, a Nevada
corporation (referred to herein as “Borrower” or the “Company”), promises to pay
to the order of Agile Opportunity Fund, LLC, its successors or assigns (the
“Lender”), the principal sum of Three Hundred Thousand Dollars ($300,000.00) or
such lesser principal amount as is then outstanding on November 6, 2009 (the
“Maturity Date”), and interest thereon at a rate equal to fifteen percent (15%)
per annum (the “Interest Rate”). Interest shall be payable on the last day of
each calendar month prior to the Maturity Date with the first interest payment
to be made on ____________, 200_. Borrower shall pay the principal balance then
outstanding under this Secured Convertible Debenture (this “Debenture”) plus
accrued but unpaid interest in full on the Maturity Date along with payment of
any other amounts due hereunder or under the other Loan Documents (as defined
below). The Borrower acknowledges that in addition to the interest due
hereunder, Lender shall be entitled to an additional payment, on the Maturity
Date or whenever the principal of this Debenture is paid (including in
connection with any earlier redemption), such that Lender’s annualized rate of
return on such principal payment shall be equal to thirty (30%) percent.
Notwithstanding any other provision hereof, interest paid or becoming due
hereunder and any other payments hereunder which may constitute interest shall
in no event exceed the maximum rate permitted by applicable law.


Interest and any other amounts due hereunder are payable in lawful money of the
United States of America to the Lender at the address set forth in that certain
Securities Purchase Agreement executed by the Borrower and the Lender dated as
of May 6, 2008, as amended from time to time (the “Securities Purchase
Agreement”) and pursuant to which this Debenture is issued. The terms and
conditions of the Securities Purchase Agreement and all other documents and
instruments delivered in connection therewith (collectively, the “Loan
Documents”) are incorporated by reference herein and made a part hereof. All
capitalized terms not otherwise defined herein shall have the respective
meanings as set forth in the Securities Purchase Agreement.


1

--------------------------------------------------------------------------------


 
Section 1. Conversion.


(a) At any time from the original issue date hereof through the date that this
Debenture is paid in full, Lender shall have the right, in its sole discretion,
to convert the principal balance of this Debenture then outstanding plus accrued
but unpaid interest, in whole or in part, into shares (each, a “Conversion
Share”) of Common Stock at a conversion price equal to $0.05 per Conversion
Share, subject to adjustment as provided in Section 2 herein (the “Conversion
Price”).


(b) Lender may convert this Debenture at the then applicable Conversion Price by
the surrender of this Debenture (properly endorsed) to the Company at the
principal office of the Borrower, together with the form of Notice of Conversion
attached hereto as Annex A (a “Notice of Conversion”) duly completed, dated and
executed, specifying therein the principal amount of Debenture and/or
outstanding interest to be converted. The “Conversion Date” shall be the date
that such Notice of Conversion and this Debenture is duly provided to Borrower
hereunder (or, at Lender's option, the next interest payment date with respect
to Lender's conversion of any scheduled interest payment).


(c) On the date of receipt by the Company of the duly completed, dated and
executed Notice of Conversion and this Debenture in accordance with Section 1(b)
with respect to a conversion of any portion of this Debenture, the Lender (and
any person(s) receiving Conversion Shares in lieu of the Lender) shall be deemed
to have become the holder of record for all purposes of the Conversion Shares to
which such valid conversion relates.


(d) As soon as practicable, but not in excess of five business days, after the
valid conversion of any portion of this Debenture, the Company, at the Company’s
expense (including the payment by Company of any applicable issuance and similar
taxes, will cause to be issued in the name of and delivered to the Lender
(and/or such other person(s) identified in the Notice of Conversion with respect
to such conversion), certificates evidencing the number of duly authorized,
validly issued, fully paid and non-assessable Conversion Shares to which the
Lender (and/or such other person(s) identified in such Notice of Conversion,
shall be entitled to receive upon the conversion), as adjusted to reflect the
effects, if any, of the anti-dilution provisions of Section 2, such certificates
to be in such reasonable denominations as Lender may request when delivering the
Notice of Conversion.


(e) If less than the entire principal and accrued interest under this Debenture
is being converted, the Company shall execute and deliver to the Lender a new
Debenture (dated as of the date hereof) evidencing the principal balance of this
Debenture that has not been so converted.


2

--------------------------------------------------------------------------------


 
Section 2. Conversion Price Adjustment.


(a) If and whenever the Company issues or sells any Additional Stock (as defined
below) for consideration per share less than the Conversion Price in effect
immediately prior to such issuance or sale, then immediately upon such issuance
or sale the Conversion Price shall be reduced to a new Conversion Price
determined by dividing (i) amount equal to the sum of (a) the number of shares
of Common Stock (on a fully-diluted basis) outstanding immediately prior to such
issuance or sale, multiplied by the then existing Conversion Price, plus (b) the
consideration, if any, received by the Company in connection with such issuance
or sale, by (ii) the total number of shares of Common Stock (on a fully-diluted
basis) outstanding immediately after such issuance or sale, rounded to the
nearest one ten-thousandth ($0.0001) of a dollar. As used herein, “Additional
Stock” means any securities issued (or deemed to have been issued pursuant to
Section 2(b)) by the Company after the original issue date hereof other than:
(i) any rights, warrants or options directly or indirectly to subscribe for or
purchase Common Stock (“Options”) outstanding as of the original issue date
hereof including the Company’s outstanding convertible preferred stock; (ii) the
first 15 million of Common Stock issued pursuant to an equity incentive plan for
employees, officers, directors and independent contractors of the Company
adopted by the Board of Directors of the Company; provided such Common Stock is
sold at or above the market price for the Common Stock as of the date of grant
of the Option to purchase such Common Stock or date of issuance of such Common
Stock, if no Option is being exercised in connection with such sale; (iii)
shares of Common Stock issuable upon conversion of any Debentures issued under
the Securities Purchase Agreement; and (iv) as a stock dividend or upon any
subdivision of shares of Common Stock, provided that the securities issued
pursuant to such stock dividend or subdivision are limited to additional shares
of Common Stock.
 
(b) For purposes of determining the adjusted Conversion Price under Section 2(a)
above, the following shall be applicable:


(i) Issuance of Rights or Options. If the Company in any manner grants or sells
any Options and the price per share for which Additional Stock is issuable upon
the exercise of such Options, or upon conversion or exchange of any convertible
securities issuable upon exercise of such Options, is less than the Conversion
Price in effect immediately prior to such grant or sale, then the total maximum
number of shares of Additional Stock issuable upon the exercise of such Options
or upon conversion or exchange of the total maximum amount of such Convertible
Securities issuable upon the exercise of such Options shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Options for such price per share. For purposes of this
paragraph, the “price per share for which Additional Stock is issuable” shall be
determined by dividing (A) the total amount, if any, received or receivable by
the Company as consideration for the granting or sale of such Options, plus the
minimum aggregate amount of additional consideration payable to the Company upon
exercise of all such Options, plus in the case of such Options which relate to
Convertible Securities, the minimum aggregate amount of additional
consideration, if any, payable to the Company upon the issuance or sale of such
Convertible Securities and the conversion or exchange thereof, by (B) the total
maximum number of shares of Additional Stock issuable upon the exercise of such
Options or upon the conversion or exchange of all such Convertible Securities
issuable upon the exercise of such Options. No further adjustment of the
Conversion Price shall be made when Convertible Securities are actually issued
upon the exercise of such Options or when Additional Stock is actually issued
upon the exercise of such Options or the conversion or exchange of such
Convertible Securities.


3

--------------------------------------------------------------------------------


 
(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any convertible securities and the price per share for which Additional
Stock is issuable upon conversion or exchange thereof is less than the
Conversion Price in effect immediately prior to such issuance or sale, then the
maximum number of shares of Additional Stock issuable upon conversion or
exchange of such convertible securities shall be deemed to be outstanding and to
have been issued and sold by the Company at the time of the issuance or sale of
such convertible securities for such price per share. For the purposes of this
subparagraph, the “price per share for which Additional Stock is issuable” shall
be determined by dividing (A) the total amount received or receivable by the
Company as consideration for the issue or sale of such convertible securities,
plus the minimum aggregate amount of additional consideration, if any, payable
to the Company upon the conversion or exchange thereof, by (B) the total maximum
number of shares of Additional Stock issuable upon the conversion or exchange of
all such convertible securities. No further adjustment of the Conversion Price
shall be made when Additional Stock is actually issued upon the conversion or
exchange of such convertible securities, and if any such issue or sale of such
convertible securities is made upon exercise of any Options for which
adjustments of the Conversion Price had been or are to be made pursuant to other
provisions of this Section 2, no further adjustment of the Conversion Price
shall be made by reason of such issue or sale.


(iii) Change in Option Price, Conversion Rate or Shares Issuable. If the
purchase price provided for in any Options, the additional consideration, if
any, payable upon the conversion or exchange of any convertible securities, the
rate at which any convertible securities are convertible into or exchangeable
for Additional Stock, and/or the quantity of Additional Stock issuable upon the
conversion, exercise or exchange of any such Option or convertible security,
changes at any time, then the Conversion Price in effect at the time of such
change shall be immediately adjusted to the Conversion Price which would have
been in effect at such time had such Options or convertible securities still
outstanding provided for such changed purchase price, additional consideration,
conversion rate or quantity, as the case may be, at the time initially granted,
issued or sold; provided that no such change shall at any time cause the
Conversion Price hereunder to be increased. If the terms of any Option or
convertible security which was outstanding as of the original issue date hereof
are changed in the manner described in the immediately preceding sentence, then
such Option or convertible Security and the Additional Stock deemed issuable
upon exercise, conversion or exchange thereof shall be deemed to have been
issued as of the date of such change.


(iv) Calculation of Consideration Received. If any Additional Stock is issued or
sold or deemed to have been issued or sold for cash, the consideration will be
deemed to be the amount of cash paid therefor. In the case of the issuance of
Additional Stock for a consideration in whole or in part other than cash, the
consideration other than cash will be deemed to be the fair value thereof as
determined in good faith by the Board of Directors of the Company irrespective
of any accounting treatment.
 
4

--------------------------------------------------------------------------------


 
(v) Record Date. If the Company takes a record of the holders of any securities
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Additional Stock, Options or in convertible securities
or (B) to subscribe for or purchase Additional Stock, Options or convertible
securities, then such record date shall be deemed to be the date of the issue or
sale of the shares of Additional Stock deemed to have been issued or sold upon
the declaration of such dividend or upon the making of such other distribution
or the date of the granting of such right of subscription or purchase, as the
case may be.


(c) If the Borrower, at any time while this Debenture is outstanding, (i) shall
pay a stock dividend or otherwise make a distribution or distributions on shares
of its Common Stock or any other equity or equity equivalent securities payable
in shares of Common Stock, (ii) subdivide outstanding shares of Common Stock
into a larger number of shares, (iii) combine (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(iv) issue by reclassification of shares of the Common Stock any shares of
capital stock of the Borrower, then the Conversion Price shall be multiplied by
a fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding after such event. Any adjustment made
pursuant to this paragraph shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or reclassification.


   (d) In case of any consolidation or merger of the Borrower with or into
another corporation or the conveyance of all or substantially all of the assets
of the Borrower to another corporation, this Debenture shall thereafter be
convertible (to the extent such conversion is permitted hereunder) into the
number of shares of stock or other securities or property to which a holder of
the number of shares of Common Stock of the Borrower deliverable upon conversion
of this Debenture would have been entitled upon such consolidation, merger or
conveyance; and, in any such case, appropriate adjustment shall be made in the
application of the provisions herein set forth with respect to the rights and
interest thereafter of the holders of this Debenture, to the end that the
provisions set forth herein shall be thereafter applicable, as nearly as
reasonably may be, in relation to any shares of stock or other property
thereafter deliverable upon the conversion of the Debenture.


Section 3. Redemption. (a) The Borrower at its option shall have the right, upon
15 business days’ advance written notice, to redeem a portion or all amounts
outstanding under this Debenture prior to the Maturity Date.


(b) Notwithstanding the foregoing in the event that the Borrower has elected to
repay any outstanding principal amount and accrued interest under this Debenture
the Lender shall still be entitled to effectuate conversions as contemplated
hereunder through the date of redemption.
 
Section 4. Transferability. Neither this Debenture nor any shares of stock
issuable upon conversion of this Debenture have been registered under the
Securities Act of 1933, as amended (the “Act”), or under the securities laws of
any state. Neither this Debenture nor any shares of stock issuable upon
conversion of this Debenture may be sold, offered for sale, pledged or
hypothecated in the absence of a registration statement in effect with respect
to this Debenture or shares issuable upon conversion of this Debenture under
such Act unless such registration is not required pursuant to a valid exemption
therefrom under the Act. Provided the foregoing requirements are satisfied, this
Debenture and any of the rights granted hereunder are freely transferable by the
Lender in its sole discretion.


5

--------------------------------------------------------------------------------


 
Section 5. Reservation of Stock. The Borrower covenants that it will at all
times reserve and keep available out of its authorized and unissued shares of
Common Stock solely for the purpose of issuance upon conversion of this
Debenture as herein provided, free from preemptive rights or any other actual
contingent purchase rights of persons other than the Lender, not less than such
number of shares of the Common Stock as shall be issuable upon the conversion of
the outstanding principal of this Debenture and accrued and unpaid interest
thereon. If at any time, the Company does not have available an amount of
authorized but unissued Common Stock or Common Stock held in treasury necessary
to satisfy any conversion of all amounts outstanding under this Debenture, the
Company shall call and hold a special meeting of its stockholders within 30 days
of the occurrence of any shortfall in authorized shares for the purpose of
approving an increase in the number of shares of authorized Common Stock to an
amount sufficient to enable conversion all amounts outstanding under this
Debenture, subject in all respects to compliance with the requirements of
Section 14 of the Securities Exchange Act of 1934 to which the Borrower is
subject. The Board of Directors of the Company shall recommend that stockholders
vote in favor of increasing the number of authorized shares of Common Stock at
any such meeting. Each Member of the Board of Directors of the Company shall
also vote all of such Director’s voting securities of the Company in favor of
such increase in authorized shares. The Borrower covenants that all shares of
Common Stock that may be issuable upon conversion of this Debenture shall, upon
issue, be duly and validly authorized, issued and fully paid and nonassessable.
No consent of any other party and no consent, license, approval or authorization
of, or registration or declaration with, any governmental authority, bureau or
agency is required in connection with the execution, delivery or performance by
the Borrower, or the validity or enforceability of this Debenture other than
such as have been met or obtained. The execution, delivery and performance of
this Debenture and all other agreements and instruments executed and delivered
or to be executed and delivered pursuant hereto or thereto or the securities
issuable upon conversion of this will not violate any provision of any existing
law or regulation or any order or decree of any court, regulatory body or
administrative agency or the certificate of incorporation or by-laws of the
Borrower or any mortgage, indenture, contract or other agreement to which the
Borrower is a party or by which the Borrower or any property or assets of the
Borrower may be bound.


Section 6. No Fractional Shares. Upon a conversion hereunder the Borrower shall
not be required to issue stock certificates representing fractions of shares of
Common Stock, and in lieu of any fractional shares which would otherwise be
issuable, the Borrower shall issue the next highest whole number of shares of
Common Stock, as the case may be.


Section 7. Event of Default. (a) An “Event of Default”, wherever used herein,
means any one of the following events (whatever the reason and whether it shall
be voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):


6

--------------------------------------------------------------------------------


 
(i) Any default in the payment of the principal of, interest on or other charges
in respect of this Debenture, as and when the same shall become due and payable
(whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise);


(ii) The Borrower or any subsidiary of Borrower as listed on Schedule 2.7 of the
Securities Purchase Agreement (each, a “Subsidiary”) shall fail to observe or
perform any other material covenant, agreement or warranty contained in, or
otherwise commit any breach or default of any provision of this Debenture or any
Loan Document to which it is a party;


(iii) The Borrower or any Subsidiary, shall commence, or there shall be
commenced against the Borrower or any Subsidiary any applicable bankruptcy or
insolvency laws as now or hereafter in effect or any successor thereto, or the
Borrower or any Subsidiary commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or Subsidiary or there is commenced
against the Borrower or Subsidiary any such bankruptcy, insolvency or other
proceeding which remains undismissed for a period of 60 days; or the Borrower or
Subsidiary is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or the Borrower or
Subsidiary suffers any appointment of any custodian, private or court appointed
receiver or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or the Borrower or
Subsidiary makes a general assignment for the benefit of creditors; or the
Borrower or Subsidiary shall fail to pay or shall state that it is unable to pay
or shall be liable to pay, its debts as they become due or by any act or failure
to act expressly indicate its consent to, approval of or acquiescence in any of
the foregoing; or any corporate or other action is taken by the Borrower or
Subsidiary for the purpose of effecting any of the foregoing; or


(iv) The Borrower or any Subsidiary shall default in any of its secured
obligations under any other debenture or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any leasing or factoring
arrangement of the Borrower, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable prior to the date on which it would otherwise
become due and payable.


(b) Following an Event of Default, the Interest Rate shall increase to twenty
percent (20%) per annum (but not exceeding the maximum rate permitted by law)
immediately following such Event of Default. During the time that any portion of
this Debenture is outstanding, if (i) any Event of Default has occurred and has
not been cured by the Borrower or (ii) an event described in Section 2(d)
occurs, the full principal amount of this Debenture, together with interest and
other amounts owing in respect thereof, to the date of acceleration shall become
at the Lender's election, immediately due and payable. The Lender need not
provide and the Borrower hereby waives any presentment, demand, protest or other
notice of any kind, and the Lender may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law.


7

--------------------------------------------------------------------------------


 
Section 8. Registration Rights. The Lender is entitled to certain registration
rights with respect to the Common Stock issuable upon conversion of this
Debenture as set forth in the Securities Purchase Agreement.


Section 9. Notices. Any and all notices, requests, documents or other
communications or deliveries required or permitted to be given or delivered
hereunder shall be delivered in accordance with the notice provisions of the
Securities Purchase Agreement.


Section 10. Governing Law. This Debenture and the provisions hereof are to be
construed according to and are governed by the laws of the State of New York,
without regard to principles of conflicts of laws thereof. Borrower agrees that
the New York State Supreme Court located in the County of Nassau, State of New
York shall have exclusive jurisdiction in connection with any dispute concerning
or arising out of this Debenture, the Loan Documents, or otherwise relating to
the parties relationship. In any action, lawsuit or proceeding brought to
enforce or interpret the provisions of this Debenture, the Loan Documents and/or
arising out of or relating to any dispute between the parties, the Lender shall
be entitled to recover all of his or its costs and expenses relating to such
issue (including without limitation, reasonable attorney’s fees and
disbursements) in addition to any other relief to which the Lender may be
entitled.


Section 11. Successors and Assigns. Subject to applicable securities laws, this
Debenture and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and assigns of Lender.
 
Section 12. Amendment. This Debenture may be modified or amended or the
provisions hereof waived only with the written consent of the Lender and the
Company.
 
Section 13. Severability. Wherever possible, each provision of this Debenture
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Debenture shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Debenture.
 
[Signature page follows]

8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has caused this Debenture to be duly executed
by a duly authorized officer as of the date first above indicated.


COMPLIANCE SYSTEMS CORPORATION
 
By:_________________________________
Name: Dean Garfinkel
Title: President
 
9

--------------------------------------------------------------------------------



ANNEX A


NOTICE OF CONVERSION
To Be Executed by the Lender
in Order to Convert Debenture

 
The undersigned Lender hereby elects to convert $__________ principal and $_____
interest currently outstanding and owed under the Secured Convertible Debenture
issued to Agile Opportunity Fund, LLC at a Conversion Price of $___ (the
“Debenture”) and to purchase ___________ shares of Common Stock of Compliance
Systems Corporation issuable upon conversion of such Debenture, and requests
that certificates for such securities shall be issued in the name of:




___________________________________________________________
(please print or type name and address)


___________________________________________________________
(please insert social security or other identifying number)


and be delivered as follows:




___________________________________________________________
please print or type name and address)


___________________________________________________________
(please insert social security or other identifying number)




Lender Name:_______________________________________________


By:________________________________________________________
Name:
Title:


Conversion Date:___________________________________________




10

--------------------------------------------------------------------------------


 
EXHIBIT B


FORM OF SECURITY AGREEMENT


--------------------------------------------------------------------------------



SECURITY AGREEMENT


This Security Agreement (this “Security Agreement”), dated as of May 6, 2008, is
by and between Compliance Systems Corporation, a Nevada corporation (the
“Debtor”) and Agile Opportunity Fund, LLC, a Delaware limited liability company
(the “Secured Party”).
 
Background



 
1.
The Secured Party has purchased from the Debtor a Secured Convertible Debenture
(the “Debenture”) in the principal amount of $300,000.00, pursuant to a
Securities Purchase Agreement between the Debtor and the Secured Party dated as
of the date hereof (the “Securities Purchase Agreement”) and may purchase an
Additional Debenture pursuant to the terms of the Securities Purchase Agreement.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings specified in the Securities Purchase Agreement.




 
2.
To induce the Secured Party to purchase the Debentures, the Debtor has agreed to
provide the Secured Party with, except as otherwise noted herein, a first
priority security interest in the Collateral (as hereinafter defined).



NOW, THEREFORE,


In consideration of the promises and the mutual covenants and agreements herein
set forth, and in order to induce the Secured Party to purchase the Debentures,
the Debtor hereby agrees with the Secured Party as follows:


Section 1. Grant of Security Interest. The Debtor hereby grants to the Secured
Party, on the terms and conditions hereinafter set forth, except as otherwise
noted herein, a first priority security interest in the collateral hereinafter
identified (the “Collateral”). Notwithstanding the immediately preceding
sentence, the security interest being granted by Debtor to Secured Party
pursuant to this Agreement, shall, with respect to the Nascap Collateral (as
such term is hereinafter defined), be subordinate and junior to that certain
first priority security interest granted by Call Compliance, Inc., a
wholly-owned subsidiary of Debtor (“Call Compliance”), to Nascap Corp.
(“Nascap”) pursuant to the Security Agreement, dated as of September 30, 2006
(the “Nascap Security Agreement”), between Call Compliance and Nascap securing
the obligations of Call Compliance under the loan (the “Senior Loan”) extended
to Call Compliance by Nascap and evidenced by the Promissory Note, dated
September 30, 2006 (the “Nascap Note”) of Call Compliance for the benefit of
Nascap and in the principal amount of $150,000. The obligations and performance
of Call Compliance under the Nascap Note have been guaranteed by Debtor. For
purposes of this Security Agreement, the term Nascap Collateral shall mean all
of the following property of Call Compliance, whether now owned or existing or
hereafter acquired or arising and wheresoever located:


(a) All accounts receivable owing to the Call Compliance arising out of goods
sold or leased or for services rendered by Call Compliance solely in connection
with the VeriSign, Inc. and Comtel Telcom Assets, LP (and each of their
respective affiliates, successors and/or assigns) accounts, with a value of up
to $150,000 plus all accrued interest under the Senior Loan and Nascap Note; and


1

--------------------------------------------------------------------------------


 
(b) All book and records relating to any of the collateral referred to in
subsection (a) (including, without limitation, customer data, credit files,
computer programs, printouts, and other computer materials and records of Call
Compliance pertaining to any of the foregoing).


All of the property and interests in property described in subsections (a) and
(b) are herein collectively referred to as the “Nascap Loan Collateral.”


Section 2. Collateral. The Collateral is all tangible and intangible assets of
the Debtor of whatever kind and nature (including, without limitation, all
intellectual property of whatever kind or nature of the Debtor including
patents, trademarks, tradenames, copyrights and all other intellectual property
and any applications or registrations therefore, accounts, chattel paper,
commercial tort claims, documents, equipment, farm products, general
intangibles, instruments, inventory, investment property, and the stock of all
of Debtor’s subsidiaries), in each case whether now owned or hereafter acquired
and wherever located, and all proceeds thereof, together with all proceeds,
products, replacements and renewals thereof.


Section 3. Representations and Warranties; Covenants. The Debtor hereby
represents, warrants and covenants as follows:



 
(a)
Except in respect of the assets securing the Senior Loan and Nascap Note, the
Debtor has title to the Collateral free from any lien, security interest,
encumbrance or claim.




 
(b)
The Debtor will maintain the Collateral so as to preserve its value subject to
wear and tear in the ordinary course.




 
(c)
The Debtor is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.




 
(d)
The Debtor will pay when due all existing or future charges, liens, or
encumbrances on the Collateral, and will pay when due all taxes and assessments
now or hereafter imposed or affecting the Collateral unless such taxes or
assessments are diligently contested by the Debtor in good faith and reasonable
reserves are established therefor.




 
(e)
All factual information with respect to the Debentures and the Collateral and
account debtors set forth in any schedule, certificate or other writing at any
time heretofore or hereafter furnished by the Debtor to the Secured Party, and
all other written factual information heretofore or hereafter furnished by the
Debtor to the Secured Party, is or will be true and correct in all material
respects, as of the date furnished.

 
2

--------------------------------------------------------------------------------


 

 
(f)
Within five business days following execution of this Agreement, the Secured
Party will prepare, execute and file with the Secretary of State in the State of
Nevada, a UCC-1 Financing Statement covering the Collateral, naming the Secured
Party as Secured Party thereunder.




 
(g)
The Debtor will keep its records concerning the Collateral at its address shown
in Section 18 below. Such records will be of such character as to enable the
Secured Party or their representatives to determine at any time the status
thereof, and the Debtor will not, unless the Secured Party shall otherwise
consent in writing, maintain any such record at any other address.




 
(h)
The Debtor will furnish the Secured Party information on a quarterly basis
concerning the Debtor, the Debentures and the Collateral as the Secured Party
may at any time reasonably request.




 
(i)
The Debtor will permit the Secured Party and its representatives at any
reasonable time on five days’ prior written notice to inspect any and all of the
Collateral, and to inspect, audit and make copies of and extracts from all
records and all other papers in possession of the Debtor pertaining to the
Debentures and the Collateral.




 
(j)
The Debtor will, at such times as the Secured Party may reasonably request,
deliver to the Secured Party a schedule identifying the Collateral subject to
the security interest of this Security Agreement, and such additional schedules,
certificates, and reports respecting all or any of the Collateral at the time
subject to the security interest of this Security Agreement, and the items or
amounts received by the Debtor in full or partial payment or otherwise as
proceeds received in connection with any Collateral. Any such schedule,
certificate or report shall be executed by a duly authorized officer of the
Debtor on behalf of the Debtor and shall be in such form and detail as the
Secured Party may reasonably specify. The Debtor shall immediately notify the
Secured Party of the occurrence of any event causing loss or depreciation in the
value of the Collateral, and the amount of such loss or depreciation.




(k)
If and when so requested by the Secured Party, the Debtor will stamp on the
records of the Debtor concerning the Collateral a notation, in a form
satisfactory to the Secured Party, of the security interest of the Secured Party
under this Security Agreement.



Section 4. Disposition of Collateral in Ordinary Course. Debtor shall not sell,
transfer, assign, convey, license, grant any right to use or otherwise dispose
of any Collateral except in the ordinary course of business, without the prior
written consent of the Secured Party.


Section 5. Secured Party May Perform. Upon the occurrence and continuation of an
“Event of Default” under a Debenture, at the option of the Secured Party, the
Secured Party may discharge taxes, liens or security interests, or other
encumbrances at any time hereafter levied or placed on the Collateral; may pay
for insurance required to be maintained on the Collateral pursuant to Section 3;
and may pay for the maintenance and preservation of the Collateral. The Debtor
agrees to reimburse the Secured Party on demand for any payment reasonably made,
or any expense reasonably incurred, by the Secured Party pursuant to the
foregoing authorization. Until the occurrence and continuation of an Event of
Default, the Debtor may have possession of the Collateral and use the Collateral
in any lawful manner not inconsistent with this the Security Agreement.


3

--------------------------------------------------------------------------------


 
Section 6. Obligations Secured; Certain Remedies. This Security Agreement
secures the payment and performance of all obligations of the Debtor to the
Secured Party under the Debentures, whether now existing or hereafter arising
and whether for principal, interest, costs, fees or otherwise (collectively, the
“Obligations”). Upon the occurrence and continuation of an Event of Default
under a Debenture, the Secured Party may declare all obligations secured hereby
immediately due and payable and may exercise the remedies of a secured party
under the Uniform Commercial Code. Without limiting the foregoing, the Secured
Party may require the Debtor to assemble the Collateral and make it available to
the Secured Party at a place to be designated by the Secured Party which is
reasonably convenient to both parties or to execute appropriate documents of
assignment, transfer and conveyance, in each case, in order to permit the
Secured Party to take possession of and title to the Collateral. Unless the
Collateral is perishable or threatens to decline rapidly in value or is of a
type customarily sold on a recognized market, the Secured Party will give the
Debtor reasonable notice of the time and place of any public sale thereof or of
the time after which any private sale or any other intended disposition thereof
is to be made. The requirements of reasonable notice shall be met if such notice
is mailed to the Debtor via registered or certified mail, postage prepaid, at
least fifteen days before the time of sale or disposition. Expenses of retaking,
holding, preparing for sale, selling or the like, shall include the Secured
Party’s reasonable attorneys’ fees and legal expenses.


Section 7. Debtor Remains Liable. Anything herein to the contrary
notwithstanding:



 
(a)
Notwithstanding the exercise of any remedy available to the Secured Party
hereunder or at law in connection with an Event of Default, the Debtor shall
remain liable to repay the balance remaining unpaid and outstanding under the
Debenture after the value or proceeds received by the Secured Party in
connection with such remedy is subtracted. The Secured Party shall promptly
deliver and pay over to the Debtor any portion of the value or proceeds received
in connection with such remedy that remains after the unpaid and outstanding
portion of the Debenture is paid in full.




 
(b)
The Debtor shall remain liable under the contracts and agreements included in
the Collateral to the extent set forth therein, and shall perform all of its
duties and obligations under such contracts and agreements to the same extent as
if this Security Agreement had not been executed.

 

 
(c)
The exercise by the Secured Party of any of Secured Party’s rights hereunder
shall not release the Debtor from any of Debtor’s duties or obligations under
any such contracts or agreements included in the Collateral.

 
4

--------------------------------------------------------------------------------


 

 
(d)
The Secured Party shall not have any obligation or liability under any such
contracts or agreements included in the Collateral by reason of this Security
Agreement, nor shall the Secured Party be obligated to perform any of the
obligations or duties of the Debtor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.



Section 8. Security Interest Absolute. All rights of the Secured Party and the
security interests granted to the Secured Party hereunder shall be absolute and
unconditional, to the maximum extent permitted by law, irrespective of:



 
(a)
Any lack of validity or enforceability of the Debentures or any other document
or instrument relating thereto;




 
(b)
Any change in the time, manner or place of payment of, or in any other term of,
all or any part of the Obligations or any other amendment to or waiver of or any
consent to any departure from the Debentures or any other document or instrument
relating thereto;




 
(c)
Any exchange, release or non-perfection of any collateral (including the
Collateral), or any release of or amendment to or waiver of or consent to or
departure from any guaranty, for all or any of the Obligations; or




 
(d)
Any other circumstance which might otherwise constitute a defense available to,
or a discharge of, the Debtor, a guarantor or a third party grantor of a
security interest.



Section 9. Additional Assurances. At the request of the Secured Party, the
Debtor will join in executing or will execute, as appropriate, all necessary
financing statements in a form reasonably satisfactory to the Secured Party, and
the Debtor will pay the reasonable cost of filing such statements, including all
statutory fees. The Debtor will further execute all other instruments reasonably
deemed necessary by the Secured Party and pay the reasonable cost of filing such
instruments. The Debtor warrants that no financing statement covering Collateral
or any part or proceeds thereof is presently on file in any public office,
except with respect to the Nascap Loan Collateral. The Debtor covenants that it
will not grant any other security interest in the Collateral without first
obtaining the written consent of the Secured Party, except with respect to
extensions, if any, of the security interest of Nascap in the Nascap Loan
Collateral.


Section 10. Representations, Warranties and Covenants Concerning Debtor’s Legal
Status.



(a)
The Debtor has previously executed and delivered to the Secured Party a
Perfection Certificate in the form of Schedule I hereto. The Debtor represents
and warrants to the Secured Party as follows:




   
(i)
Debtor’s exact legal name is as indicated on the Perfection Certificate and on
the signature page hereof;



5

--------------------------------------------------------------------------------


 

   
(ii)
Debtor is an organization of the type, and is organized in the jurisdiction, set
forth in the Perfection Certificate;




   
(iii)
the Perfection Certificate accurately sets forth Debtor’s organizational
identification number or accurately states that Debtor has none;




   
(iv)
the Perfection Certificate accurately sets forth Debtor’s place of business or,
if more than one, its chief executive office as well as Debtor’s mailing
address, if different; and




   
(v)
all other information set forth on the Perfection Certificate is accurate and
complete.




 
(b)
The Debtor covenants with the Secured Party as follows:




   
(i)
without providing fifteen days’ prior written notice to the Secured Party,
Debtor will not change its name, its place of business, or, if more than one,
its chief executive offices or its mailing address or organizational
identification number, if it has one;




 
(ii)
if Debtor does not have an organizational identification number and later
obtains one, Debtor shall forthwith notify the Secured Party of such
organizational identification number; and




 
(iii)
Debtor will not change its type of organization, jurisdiction of organization or
other legal structure.



Section 11. Expenses. The Debtor will upon demand pay to the Secured Party the
amount of any and all reasonable expenses, including the reasonable fees and
disbursements of its counsel and of any experts and agents, which the Secured
Party may incur in connection with (i) the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, any of
the Collateral upon the occurrence and continuation of an Event of Default, (ii)
the exercise or enforcement of any of the rights of the Secured Party hereunder,
or (iii) the failure by the Debtor to perform or observe any of the provisions
hereof.


Section 12. Notices of Loss or Depreciation. The Debtor will immediately notify
the Secured Party of any claim, suit or proceeding against any Collateral or any
event causing loss or depreciation in the value of Collateral, including the
amount of such loss or depreciation


Section 13.  No Waivers. No waiver by the Secured Party of any default shall
operate as a waiver of any other default or of the same default on any
subsequent occasion.


Section 14. Successor and Assigns. The Secured Party shall have the right to
assign this Security Agreement and its rights hereunder without the consent of
the Debtor. All rights of the Secured Party shall inure to the benefit of the
successors and assigns of the Secured Party. All obligations of the Debtor shall
be binding upon the Debtor’s successors and assigns.


6

--------------------------------------------------------------------------------


 
Section 15. Governing Law; Jurisdiction. This Security Agreement shall be
governed by the laws of the State of New York, without giving effect to such
jurisdiction’s principles of conflict of laws, except to the extent that the
validity or the perfection of the security interest hereunder, or remedies
hereunder, in respect of any particular Collateral are governed by the laws of a
jurisdiction other than the State of New York. Each of the parties hereto
submits to the personal jurisdiction of and each agrees that all proceedings
relating hereto shall be brought in federal or state courts located within
Nassau or Suffolk Counties in the State of New York.


Section 16. Counterparts. This Security Agreement may be executed in any number
of counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument.


Section 17.  Remedies Cumulative. The rights and remedies herein are cumulative,
and not exclusive of other rights and remedies which may be granted or provided
by law.


Section 18. Notices. Any demand upon or notice to a party hereunder shall be
effective when delivered by hand, against written receipt therefor, two business
days following the business day on which it is properly deposited in the mails
postage prepaid, certified or registered mail, return receipt requested, or one
business day following deposit with an overnight courier, in each case addressed
to such party at the address shown below or such other address as the party may
advise the other party in writing:
 
If to the Secured Party:
Agile Opportunity Fund, LLC
 
1175 Walt Whitman Road, Suite 100A
 
Melville, NY 11747
   
With a copy to:
Westerman Ball Ederer Miller & Sharfstein, LLP
 
170 Old Country Road
 
Mineola, NY 11501
 
Attn: Alan C. Ederer, Esq.
   
If to the Debtor:
Compliance Systems Corporation
 
90 Pratt Oval
 
Glen Cove, NY 11542
 
Attn.: Dean Garfinkel, President
   
With a copy to:
Moritt Hock Hamroff & Horowitz LLP
 
400 Garden City Plaza
 
Garden City, NY 11530
 
Attn: Dennis C. O’Rourke, Esq.

 
7

--------------------------------------------------------------------------------




Section 19. Entire Agreement. This Security Agreement and the documents and
instruments referred to herein embody the entire agreement entered into between
the parties relating to the subject matter hereof, and may not be amended,
waived, or discharged except by an instrument in writing executed by the Secured
Party.


Section 20. Termination. This Security Agreement shall terminate upon the
repayment in full of the Initial Debenture and, if issued, the Additional
Debenture or conversion in full of the Initial Debenture and, if issued, the
Additional Debenture, upon which the Secured Party shall cooperate in the filing
of the necessary or appropriate documents and instruments to release the
security interest created hereby and will execute and deliver any and all
documents and/or instruments reasonably requested by Debtor in connection
therewith.
 
[Remainder of Page Intentionally Left Blank]

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto, by their duly authorized agents, have
executed this Security Agreement as of the date set forth above.


COMPLIANCE SYSTEMS CORPORATION
 


By:___________________________________________
Name: Dean Garfinkel
Title: President




AGILE OPPORTUNITY FUND, LLC
By: AGILE INVESTMENTS, LLC, Managing Member 
 
 
By:___________________________________________
Name: David I. Propis
Title: Managing Member
 
9

--------------------------------------------------------------------------------




SCHEDULE I


PERFECTION CERTIFICATE


The undersigned, the Chief Executive Officer of Compliance Systems Corporation,
a Nevada corporation (the "Company"), hereby certifies, with reference to a
certain Security Agreement, dated as of May __, 2008 (terms defined in such
Security Agreement having the same meanings herein as specified therein),
between the Company and Agile Opportunity Fund, LLC (the "Secured Party"), to
the Secured Party as follows:


1. Name. The exact legal name of the Company as that name appears on its
Certificate of Incorporation is as follows: Compliance Systems Corporation.


2. Other Identifying Factors. 


(a) The following is the mailing address of the Company:


Address     County  State


90 Pratt Oval, Glen Cove   Nassau  NY


(b) If different from its mailing address, the Company’s place of business or,
if more than one, its chief executive office is located at the following
address:


Address   County    State





(c)
The following is the type of organization of the Company: Corporation.




(d)
The following is the jurisdiction of the Company’s organization: Nevada.




(e)
The following is the Company's state issued organizational identification
number: C28314-2003.



3. Other Names, Etc.


The following is a list of all other names (including trade names or similar
appellations) used by the Company, or any other business or organization to
which the Company became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise, now or at
any time during the past five years:
 
4. Other Current Locations. 


(a) The following are all other locations in the United States of America in
which the Company maintain any books or records relating to any of the
Collateral consisting of accounts, instruments, chattel paper, general
intangibles or mobile goods:


Address   County    State
 
(b) The following are all other places of business of the Company in the United
States of America:


Address   County    State


10

--------------------------------------------------------------------------------


 
(c) The following are all other locations in the United States of America where
any of the Collateral consisting of inventory or equipment is located:


Address   County    State
 
 
(d) The following are the names and addresses of all persons or entities other
than the Company, such as lessees, consignees, warehousemen or purchasers of
chattel paper, which have possession or are intended to have possession of any
of the Collateral consisting of instruments, chattel paper, inventory or
equipment:


Name  Mailing Address  County  State

 

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I have hereunto signed this Perfection Certificate on May 6,
2008.






_____________________________
Name: Dean Garfinkel
Title: Chief Executive Officer


12

--------------------------------------------------------------------------------

